Citation Nr: 1824613	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to November 1972.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 VA opinion, the examiner stated that a separation examination is not of record.  However, a November 1972 separation examination is in fact associated with the claims file.  Moreover, in a July 2014 VA Form 9 statement, the Veteran reported that the VA examiner based the negative opinion on the premise that the Veteran was exposed to a single incident of noise exposure.  He explained that he was exposed to loud noises regularly and requested that a new VA examination and opinion be obtained.  Based on the inaccuracies in the VA opinion, the Board finds that a new VA opinion should be obtained.  

In the July 2014 statement, the Veteran also reported treatment with a private provider, Dr. D., in Sylvania, Ohio.  Records from this private provider are not of record.  VA has a duty to obtain relevant records of private treatment.  
38 U.S.C. § 5103A(b) (2012); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide releases authorizing VA to obtain all records of private audiology treatment, including all treatment with Dr. D. in Sylvania, Ohio.  

2.  Return the claims file to the VA examiner who examined the Veteran in January 2014.  The examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's hearing loss and tinnitus are related to his active duty service.  

In providing this opinion, the examiner should specifically consider the Veteran's separation examination in November 1972, which is of record, as well as the Veteran's statements regarding acoustic trauma.

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered. If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided. Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the January 2014 opinion is no longer available.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




